Judgment, Supreme Court, New York County (Jane S. Solomon, J.), entered April 9, 2009, dismissing this CPLR article 78 proceeding to challenge respondent’s determination, dated May 9, 2008, which, inter alia, upheld the rent established for petitioners’ apartment by the New York City Department of Housing Preservation and Development (HPD), unanimously affirmed, without costs.
Since HPD “set the initial rents for the subject apartment[ ] following renovations that were financed in part with a Private Housing Finance Law loan from HPD, respondent New York State Division of Housing and Community Renewal . . . was without authority to review petitioners’ challenges to those rents ... If petitioners wished to challenge the initial postrenovation rents set by HPD, . . . the proper course would have been to proceed . . . against HPD” (Matter of Ahmed v New York State Div. of Hous. & Community Renewal, Off. of Rent Control, 15 AD3d 216 [2005]). The other relief sought by petitioners, such as a forensic accounting, was not requested before the agency and thus may not be requested from the courts (see CPLR 7803). Concur—Andrias, J.P., Catterson, Renwick, Richter and Román, JJ.